DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each compartment cavity” in line 16.  The Examiner submits the phrase is unclear as claim 1 does not recite a plurality of compartments (see claim 2).  Also in claim 1, last paragraph, “the seal” has no antecedent basis.
In claim 2, line 3, “the outlets” should be –each outlet--.  Applicant has previously recited “an outlet”.  The phrase “are fluidly connected” should be –is fluidly connected to each other—and “of the outlets” should be –outlet—
In claim 3, “at least one of the compartments” does not have clear antecedent basis.  Applicant recites “at least one compartment” in claim 1.  Also, “the compartment offset from a top wall of the compartment” has no antecedent basis and is not clear.  
In claims 4 and 5, “at least one of the compartments” has no clear antecedent basis.  Applicant has recited “at least one compartment” in claim 1.
Claim 6 recites “wherein at least some of the compartment cavities have identical volumes”, claim 6 depends from claim 1 which currently recites only one compartment cavity. 
In claim 8, “the compartments” should be –the at least one compartment--.
Claim 10, “the penetrating ends are recessed” should be –each penetrating end is recessed—for proper antecedent basis.  Claim 10 also recites “the penetrating ends are recessed in the transfer device, in particular being in accessible for an average human adult finger”.  The Examiner submits this limitation is unclear as it is unclear what combination of structural features or elements are required to meet the highlighted limitation. 
In claim 11, the recitation of a second set of “matching keying portions” is not clear.  Applicant needs to distinguish these portions from the “matching keying portions” recited in claim 1.  Claim 11 recites “a bottom wall defining a volume portion below the opening for receiving and holding an amount of liquid, wherein the volume portion is the second volume portion
In claim 12, line 2, “for the system according to” is not clear and needs to be deleted.  Also, the claim recites “at least one compartment having a compartment cavity . . . having an inlet and an outlet.”  The claim further recites “each inlet” and “each outlet.”  It is not clear that more than one inlet or outlet exists in this claim as currently written.  
Claim 13 recites “each compartment” in line 8.  The Examiner submits this phrase is unclear as claim 13 recites “one or more compartments” and it is unclear how there could be an “each compartment” in the embodiments having only one compartment. Also in claim 13, “arranging the penetrating elements for penetrating the seal”  seems to indicate that all of the one or more penetrating elements are directed to penetrate a single seal of a single inlet.  Examiner believes that applicant intends more of an “each” arrangement here, with each penetrating element is matched to each seal.  Applicant should clarify the intent.
In claim 17, “an outlet of the compartments” is not clear.  For proper antecedent basis, applicant should recited--the outlet of one of the one or more compartments.—
In claim 18, “the compartments” should be – the at least one compartment--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen et al. (6,021,824). Larsen teaches kit for storage and mixing of reagents.  The device is best shown in Figures 1-4. 
Regarding claims 1, 2, 7, 8, 11, 13, 15 and 18 – As shown in Figure 1, Larsen teaches a kit for storage and mixing of reagents. The kit is comprised of a fluid transfer device (needle unit 13) having a plurality of ports (first pointed end 17 and second pointed end 18) connected by a channel (16); and a cartridge (housing 5) having a plurality of compartments (ampoule 1 and container 3) with compounds to be mixed. During use, the transfer device (needle unit 13) is mated with the cartridge (housing 5) such that the needle ends (first pointed end 17 and second pointed end 18) pierce the compartments (ampoule 1 and container 3) to allow the fluid from the container (5) to be mixed with the material in the ampoule (1). Larsen further teaches the transfer device (needle unit 13) and housing (5) container matching keying portions in the form of a recess (25) and pin (24) that are mated and define relative position and orientation of the transfer device and cartridge.  See column 4, line 66 – column 6, line 34. 
Regarding claim 3 – Figure 1 shows a ledge in the cartridge (housing 5) that separates the cartridge into a first volume portion (above the ledge) and a second volume portion (below the ledge).
Regarding claims 4 and 16 – Figure 1 of Larsen shows ampoule (1) having a solid product (2) that is mixed with the solvent (4) from the container (3).  
Regarding claim 6 – Figure 1 of Larsen shows two compartments (ampoule 1, container 3) having the same volume in the cartridge (housing 5). 
Regarding claims 7 and 11 – As previously noted, the transfer device (needle unit 13) and housing (5) container matching keying portions that are mated and define relative position and orientation of the transfer device and cartridge. 
Regarding claims 9 and 19 – Larsen teaches a venting needle (19) that is capable of being connected to a gas or suction supply in Figures 1-2 and column 6. 
Regarding claims 12 and 20 – Larsen teaches a venting needle (19) closed by a filter material (filter 20) in Figures 1-2 and column 6.
Regarding claims 14 and 17 – Larsen teaches a pressure unit (piston 22 connected to branch tube 21) that draws the fluid from the container (5) to the ampoule (1) in Figure 1 and column 5, line 66 – column 6, line 34.
	
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (6,021,824).  Larsen, as described above in Paragraphs 13-21 teaches every element of claim 10 except for the length of the needle.  Larsen teaches a longer needle that is not recessed. The Examiner takes the position that the difference between the prior art and the claims is one of relative dimensions (needle length). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, the claimed needle having a shorter length would not perform the function of puncturing a container and transferring fluid differently than the prior art Larsen. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (6,021,824) in view of Olivier et al. (US 2017/0021355).  Larsen, as described above in Paragraphs 13-21, teaches every element of claim 5 except for the bubble rupturing surface. Olivier teaches a device for transferring fluids.  The device is best shown in Figures 1 and 3 and described in Paragraphs 0035-0049.  As shown in the Figures, the transfer device includes two puncturing needles (inlet 4 and outlet 5) connected by a transfer channel (space 6). During use the puncturing needles are connected to containers (1 and 2) to allow fluid flow between the containers via the transfer channel (space 6).  The transfer channel (space 6) further includes a corrugated surface for puncturing bubbles during fluid transfer. See Paragraph 0044. The Examiner submits it would have been obvious to one of ordinary skill in the art to combine the corrugated surface from Olivier with the needle unit of Larsen.  One of ordinary skill in the art would add the corrugated surface to Larsen in order to prevent bubbles during transfer as taught by Larsen. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/DWAYNE K HANDY/Examiner, Art Unit 1798
January 14, 2022   

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798